DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 05/11/2020 are pending and being examined. Claims 1, 10, and 19 are independent form.

Priority
3.	This application has PRO 62/846,480 filed on 05/10/2019.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claims 1-2, 5-6, 9-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ross et al (US 2018/0047128, hereinafter “Ross”). 

Regarding claim 1, Ross discloses a computer implemented method of generating a loop chain for authentication (the method and system for authenticating an object; see fig.2), comprising: 
designating, in a database system, an originating entity that is permitted to access the database system (a serial number is designed to an original manufacturing object for directly access the database record of the object; see para.54 lines 14-20), wherein the database system includes a processor (HW and SW: computer or processor; see para.121) and a datastore (DB; see 230 of fig.2); storing, in the data store, a first digital fingerprint record of a first physical object having one or more components (wherein the database stores the original digital fingerprint extracted from each originally authenticated object; see para.31 lines 2-16; see para.54 lines 1-4; see also storing “fingerprint template” pata.48) , wherein the first digital fingerprint record includes: (a) characterization data of physical characteristics of the first physical object to uniquely identify the first physical object, and (b) a first component digital fingerprint of at least one selected component of the first physical object to uniquely identify the at least one selected component (wherein the original digital fingerprint may include to determine/select the ROIs (locations) on each authenticated object, extract the fingerprinting features from each corresponding ROI; see 232, 234 of fig.2 and para.65; see also para.52, para.54 lines 14-20); 
at a time subsequent to said storing the first digital fingerprint record in the data store, receiving, in the database system, a target digital fingerprint record (when query the database to search a match, the system may select the ROIs on an input object, extract the features from each ROI, and creates a digital fingerprint for the input object; see 210, 222, and 224 of fig.2; see para.63, para.64 lines 1-6. Also see para.69—para.70), wherein the target digital fingerprint record includes: (a) characterization data of physical characteristics of a target physical object having one or more components and the characterization data uniquely identifies the target physical object, and (b) a target component digital fingerprint of at least one component of the target physical object to uniquely identify the at least one component of the target physical object (wherein the digital fingerprint may include to select the ROIs on the input object and extract the fingerprinting features from each corresponding ROI; see 210, 222, and 224 of fig.2; see para.63, para.64 lines 1-6. Also see para.69—para.70); querying the data store based on the target digital fingerprint record (the system queries the DB based on the extracted digital fingerprint on the input object for a match; see 224 of fig.2 and para.64 lines 11-13. Also see para.72); and 
generating an output that indicates the target physical object is the first physical object, in response to the querying identifying the stored first digital fingerprint record that matches the target digital fingerprint record (the system reports whether the object matches the fingerprint template previously stored in the DB for the authenticated object; see para.73) within a predetermined similarity threshold (based on a threshold value; see para.85 lines 12-18).

Regarding claim 2, 20, Ross discloses, further comprising: identifying a component of the target physical object that does not match a corresponding component of the first physical object; and indicating in the output that the corresponding component of the first physical object was removed, altered, or replaced between a first time when the first digital fingerprint record was acquired and a second time, after the first time, when the target digital fingerprint record was acquired (“[t]he system reports whether the object has been altered; i.e. the extent to which the digital fingerprint of the features to be inspected match those previously stored in the database from the original object, in whole or in part”; see para.82).

Regarding claim 5, Ross discloses the method of claim 1, further comprising: identifying a particular component of the target physical object that matches a corresponding particular component of the first physical object (the system reports whether the object matches the fingerprint template previously stored in the DB for the authenticated object; see para.73; wherein the digital fingerprint may include to select the ROIs on the input object and extract the fingerprinting features from each corresponding ROI; see 210, 222, and 224 of fig.2; see para.63, para.64 lines 1-6. Also see para.69—para.70); and indicating in the generated output that the corresponding particular component of the first physical object was not removed, not altered, or not replaced from the first physical object between a first time when the first digital fingerprint record was acquired 

Regarding claim 6, Ross discloses the method of claim 1, wherein the characterization data of physical characteristics of the first digital fingerprint record is responsive to a natural structure of the first physical object and includes at least a first feature vector, wherein the first feature vector includes a plurality of values responsive to a specific feature or region of interest of the first physical object (wherein the original digital fingerprint may include to determine/select the ROIs (locations) on each authenticated object, extract the fingerprinting features from each corresponding ROI; see 232, 234 of fig.2 and para.65; see also para.52, para.54 lines 14-20).

Regarding claim 9, Ross discloses, wherein the characterization data of physical characteristics of the first physical object includes at least one set of features, the at least one set of features including at least one of surface texture, x-ray image data (the fingerprints includes using the entire image of the object to extract fingerprints; see para.35), shape data, color data, dimension data, and weight data.

Regarding claims 10, 19, each of them is an inherent variant of claim 1, and is interpreted and rejected as set forth in the rejection of claim 1.

Regarding claim 11, Ross discloses the system of claim 10, wherein the selected object is assigned a unique identifier while the selected object is under the control of the proprietor (a serial number or identifiers is designed to an original manufacturing object for directly access the database record of the object; see para.54 lines 14-20), wherein the unique identifier includes a digital model based on physical characteristics of the selected object, said physical characteristics including at least one of surface texture, x- ray image data, shape data, color data, dimension data, and weight data (wherein the fingerprints includes using the entire image of the object to extract fingerprints; see para.35)).

Regarding claim 15, Ross discloses the system of claim 11, wherein the processor is further configured to generate a model digital fingerprint from the digital model (wherein the digital fingerprint may include to determine/select the ROIs (locations) on each authenticated object, extract the fingerprinting features from each corresponding ROI; see 232, 234 of fig.2 and para.65; see also para.52, para.54 lines 14-20).

Regarding claim 16, Ross discloses the system of claim 11, wherein the digital fingerprint system is configured to generate the digital fingerprint by: acquiring scan data of a portion of at least one of a packaging, at least one tag, a certificate, a seal, or at least one affixed structure of the selected object; and detecting, based on a digital fingerprint generated from the scan data, that at least one of the one or more components of the selected object has been substituted (see para.54).

Regarding claim 17, Ross discloses the system of claim 16, wherein the scan data includes digital image data captured by at least one of the scanner, a camera, or a specially adapted sensor or sensor array configured capture digital image data (CCD scanner, x-ray chine; see para.33).

Regarding claim 18, Ross discloses the system of claim 16, wherein the scanner further includes at least one of a set of sensors that includes at least one of a microscope, a smartphone camera, a video camera, an x-ray machine, a sonar, an ultrasound machine, and a microphone configured to capture the scan data (CCD scanner, x-ray chine; see para.33; see HW and SW para.121-122).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2018/0047128, hereinafter “Ross”). 

Regarding claim 3, Although Ross does not disclose: determining an elapsed time between the first time and the second time and adjusting the predetermined similarity [0082], clearly discloses “[t]he system reports whether the object has been altered; i.e. the extent to which the digital fingerprint of the features to be inspected match those previously stored in the database from the original object, in whole or in part”. In Paragraph [0085], Ross discloses “the system is arranged to look up and match objects in the database when there is a "near miss." For example, two feature vectors [0, 1, 5, 5, 6, 8] and [0, 1, 6, 5, 6, 8] are not identical but by applying an appropriate difference metric the system can determine that they are close enough to say with a degree of certainty that they are from the same object that has been seen before. One example would be to calculate Euclidean distance between the two vectors in multi-dimensional space, and compare the result to a threshold value”. Paragraph [0087], Ross discloses “[t]he comparison may take place even though the bill may have changed from wear and tear”. It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the method of Ross by further determining an elapsed time between the previous/original time and the current/second time and adjusting the predetermined similarity threshold based on the elapsed time to accommodate wear and tear of the first physical object between the previous time and the current time, in order to determine how much the object has been changed for the object authentication in future (Ross, see para.87). One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to improve the method as taught by Ross since doing this would be straightforward and obtain predictable results.

Regarding claim 12, the claimed feature is an obvious variant of Ross. It is because Ross teaches that “[t]he fingerprints may be generated by extracting a single fingerprint from the entire object or by extracting multiple sets of features from multiple authentication regions. Fingerprinting may also involve reading or otherwise detecting a name, number, or other identifying characteristics of the object using optical character recognition or other means which may be used to expedite or facilitate a comparison with other fingerprints. For instance, in cases where manufacturing (or other object) databases use serial numbers or other readable identifiers, such identifiers may be utilized to directly access the database record for the object and compare its digital fingerprint to the original that was previously stored, rather than searching an entire digital fingerprinting database for a match”. Therefore, it would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the method of Ross by identifying a shipping container instead of identifying a serial number based on the teachings of Ross. One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to improve the method as taught by Ross since doing this would be straightforward and obtain predictable results.

Regarding claim 13, 14, Ross discloses, wherein the database system is further configured to store at least one of certificate data, provenance data, most recent authentication data, and transaction history data in association with the digital fingerprint 

Allowable Subject Matter
9.	The subject matter of claims 4, 7, and 8, in combination with the base claim and intervening claims, were not found in the prior art. Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/21/2021